The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Uchiyama, US 20030179198 (Uchiyama).
Regarding Claim 1.A method in a videogame system for displaying three-dimensional images, comprising the computer implemented steps of: 
setting first eye view position coordinates of a first eye view of an object in the videogame (Fig 5. Para 106. The figure depicts a first view, elem 31); 
capturing a first eye view image from the first eye view position coordinates (Fig 5, elem 31); 
calculating, with a processor, second position coordinates of a second eye view of the object, wherein the first eye view position and the second eye view position are a predetermined distance apart (para 20 and 165. For stereoscopic views, the viewpoints are a predetermined distance apart. This means that images being displayed for the left eye will be offset with that of images displayed for the right eye. Therefore, this ; 
obtaining a second eye view image of the object from the calculated second position coordinates (Fig 5. Para 106. The figure depicts a second view, 32); and 
displaying the first eye view image and the second eye view image to the user to provide a three dimensional perspective of the object from the videogame system to a user (Fig 5, elem 33. The figure depicts a 3D object that can be seen by the user.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY K WONG/Examiner, Art Unit 3715        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715